DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gas generator that is a two-stage design, the gas outlet of a first generator stage, and the gas outlet of a second generator stage must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claim 12 is objected to because of the following informalities:  In line 2, “two-state” should be changed to --two-stage--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US 5,529,337). Takeda discloses an airbag for unfolding between a vehicle part 2 and a vehicle occupant, comprising an impact wall (e.g., the exposed wall of main bag 11, as shown in Figs. 10 and 12) which, in the installed and unfolded state of the airbag, faces the vehicle occupant, and a circumferential wall (e.g., the internal portion of main bag 11 and the outer wall(s) of sub bag 15, as shown in Figs. 10 and 12) which is connected to the impact wall and, in the installed and unfolded state of the airbag, extends between the impact wall and the vehicle part, wherein the circumferential wall is made with multiple layers at least in sections and forms at least one annular tube which delimits an annular inflatable first airbag volume (within sub bag 15), and wherein a radially inner layer of the circumferential wall together with the impact wall delimits an inflatable second airbag volume (within main bag 11) that is separate from the first airbag volume. When the first airbag volume is inflated, the at least one .
Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santacruz (FR 2724350 A1). Santacruz discloses an airbag 1 for unfolding between a vehicle part and a vehicle occupant, comprising an impact wall (4 or 5) which, in the installed and unfolded state of the airbag, faces the vehicle occupant, and a circumferential wall which is connected to the impact wall and, in the installed and unfolded state of the airbag, extends between the impact wall and the vehicle part, wherein the circumferential wall is made with multiple layers at least in sections and forms at least one annular tube which delimits an annular inflatable first airbag volume (i.e., the volume that is filled by gas from a pressurized gas generator), and wherein a radially inner layer 3 of the circumferential wall together with the impact wall delimits an inflatable second airbag volume 2 that is separate from the first airbag volume. When the first airbag volume is inflated, the at least one annular tube has a substantially .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Santacruz (FR 2724350 A1) and Nagatani et al. (US 2016/0250993 A1). Santacruz teaches the limitations of claim 1, as explained above. Santacruz does not teach tethers or a steering wheel. Nagatani . 
Allowable Subject Matter
Claims 3 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614